Opinion by
Montgomery, J.,
On September 13, 1962, we reviewed this same matter and reduced the order entered by the lower court against appellant for the support of his wife from $45 per week to $35.1 Thereafter, on March 1, 1963, he petitioned the lower court for a further reduction with*467out first satisfying Ms obligation under the order which we reduced. At the time of filing this petition he-was $550 in arrears in his payments which covered a period of almost sixteen weeks.
Our examination of the record and brief as submitted by appellant in connection with this appeal indicates clearly that appellant by his latest petition was endeavoring to secure a review of matters previously considered by the lower court and by us. No change in his circumstances is indicated. Therefore, the petition was properly dismissed without a hearing, since there was nothing new to be heard.
If appellant would recognize the practicalities of his situation and engage counsel to guide him in his legal ventures he would benefit not only emotionally but financially as well. If he would devote to his profession of dentistry the amount of time and energy that he wastes in pursuing, unadvised, the legal strategy he has been using to avoid just payments of support to his wife, there would be no need for him to complain about his lack of funds to meet those obligations.
Order affirmed.

 Commonwealth v. Fischhoff, 199 Pa. Superior Ct. 218, 184 A. 2d 412,